UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6354



JAMES T. CARTER,

                                            Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, SR., Former Commissioner of
Correction, Division of Correction; THOMAS R.
CORCORAN, Former Warden of Maryland House of
Correction-Annex, Division of Correction;
JAMES MURPHY, Chief of Security, Maryland
House of Correction-Annex; G. J. DUCKETT,
CCMSII, Institutional Transfer Coordinator,
Maryland House of Correction; PAM SORENSON,
Case Management Supervisor, Maryland House of
Correction-Annex; MAJOR TUTHILL, Maryland
House of Correction-Annex; CORRECTIONAL OFFI-
CER HYLANDER, Maryland House of Correction-
Annex; TYRONE CROWDER, Maryland House of
Correction-Annex;     CORRECTIONAL     MEDICAL
SERVICE, INCORPORATED, Maryland House of
Correction-Annex; HOWARD COUNTY GENERAL HOS-
PITAL, INCORPORATED; ROBERT B. TESTANI, DDS;
DOCTOR GROJEC, Medical Department (CMS),
Maryland House of Correction-Annex; DOCTOR
YONAS, Medical Department (CMS), Maryland
House of Correction-Annex, in their personal
and official capacities for their actions
under color of state law,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
2543-L)
Submitted:   August 24, 2000            Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James T. Carter, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Angela Michelle Eaves, Assistant Attorney General,
Baltimore, Maryland; Michael Evan Blumenfeld, KRAMON & GRAHAM,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James T. Carter appeals the district court’s order dismissing

several of the Defendants in his 42 U.S.C.A. § 1983 (West Supp.

2000) action.   We dismiss the appeal for lack of jurisdiction be-

cause the order is not appealable.   This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).   The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 3